Title: To John Adams from Samuel Cooper, 29 May 1777
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston 29th. May. 1777
     
     I wish, with you, that N. England may not fail to furnish their Quota of the Continental Army even to a single man; but am afraid we shall not be able to accomplish it soon. Some Towns have already rais’d and sent forward their full Proportion. This has done much more, besides Manning the State Vessels and Privateers: but others are yet greatly deficient; and yet all Circum­stances consider’d, I rather wonder that so much, than no more has been done, by the whole. Manly has been gone more than a Week accompanied with McNeal, and two private Ships of War, besides others of smaller Force, making a Fleet of 10 or 12. I took much Pains for this Accommodation and Junction. The General Court encourag’d it by their Votes of Indemnification &c. to the Owners: and we ev’ry Moment expect some good News. I hope you have done great Service by the Navy Board. The Nomination for this State pleases me. We hear our Army in the Jerseys is now strong en’o to advance nearer the Enemy. I hope the Campain on our Part will be more than defensive. Assailants have commonly more Spirit and more Success than Defendants. The burning the Stores of St. Johns, and the late Action at Long Island conducted by Meigs bode well.
     Yesterday was our Election of Councillors: a large Number of the Representatives, perhaps 20 or 30 from Hampshire Berkshire &c. would not vote, being for a single Assembly. I hope this Sentiment will not prevail. They could chuse no more than thirteen by nine o’Clock; and then adjourn’d to this Morning. Cushing is not in, but may perhaps be chosen.
     I enclose you a Letter from Salem on Behalf I suppose of unhappy Tory condemn’d to be shot by a Court martial. He is Grandson of Col. Pickman. His Family and Their Friends are much distress’d. I am told the Case is referr’d to Congress, and that Genl. Heath has most impartially stated it. You will be able to judge from that whether Mercy may be shown to this Criminal and his anxious Friends without Injury to the Publick: It is said by some He is insane. But I am not particularly acquainted with Facts and Circumstances. One Thing I throughly know, that I am with the warmest Attachment Your Obedt. humbl. Servt.
    